Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5- 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the number of unallocated bookings” There is insufficient antecedent basis or this limitation in the claim.
Claim 5 recites the limitations, determining that a number of bookings having a ratio of a pickup downtime to default delay time below a predetermined value exceeds a threshold for introducing an additional delay or a threshold for introducing a fully booked setting. It’s not clear which value exceeds the threshold and which value is below a predetermined value. For the purpose of the examination the limitations are interpreted as determining that a number of booking having a ratio of pickup countdown time to default delay time. 
Claims 5, 6, and 7 recite “an additional delay”. It’s not clear whether the recited additional delay are the same as the additional delay in Claim 1. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-17 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of managing a plurality of networked vehicle resources (as shown in the recited representative functions of the independent claims-: defining a geographical area as a work region; storing data relating to vehicle hire bookings beginning inside the work region, wherein the booking information for each booking includes a default delay time; applying a rule to determine that an additional delay condition or fully booked condition is satisfied within the work region; and in response to positively determining, introducing an additional delay or a fully booked setting, respectively, to at least some of the vehicle hire bookings inside the work region).  Which is a method of organizing human activities because it recites concepts managing human behavior or relationship or interactions between 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Smart Sys. Innovations v. Chicago Transit Authority, No. 2016-1233 (Fed. Cir. Oct. 18, 2017)—formation of financial transactions in a particular field (i.e., mass transit) and data collection related to such transactions, at another level of abstraction the claims could be characterized as formation of financial transactions in a particular field (i.e., booking/reservations) and data collection related to such transactions. They are both related to data collection and storage related to mass transit. See also, Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event. These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("data structure ", “computer”, “ automatically”, “non-transitory computer-readable storage medium”, “ computing apparatus”, “ 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to 
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("data structure ", “computer”, “ automatically”, “non-transitory computer-readable storage medium”, “ computing apparatus”, “ apparatus having at least one processor and at least one memory””—see published Specification Paragraphs: Par.142, “The server 40 may take any suitable form. Generally speaking, the server 40 comprises processing circuitry 412, including one or more processors, and a storage device 414, 413, comprising a single memory unit or a plurality of memory units. The storage device 414, 413 stores computer program instructions that, when loaded into the processing circuitry 412, control the operation of the server 40”.Par. 190). The claims also recite the additional elements “computer-readable code”, this does not amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application ( see specification [0143], Within the ROM 414 is stored a software application 417, which includes program code that causes the server to perform the functions required of it. An operating system (OS) 420 also is stored in the ROM 414. [0193]. References to computer program , instructions , code etc. should be under stood to express software for a programmable processor firmware such as the programmable content of a hardware device as instructions for a processor or configured or configuration settings for a fixed function device , gate array , programmable logic device , etc.).The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an 
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). Claim 10 recites “transmitting”, this is merely linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application. 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Additionally, Claim 10 add the element “transmitting a message” See Specification: [0031] systems, methods, apparatus, and computer - readable media may further provide for: transmitting a message to a customer making a subsequent booking beginning inside the work region of the additional delay or fully booked status- this does not amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application). Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.




Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 3, 6, 8-14, 16-17, is/are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Konig et. al. (U.S. 2015/0339923)
As per claim 1, Konig teaches:
a computer-implemented method of managing a plurality of networked vehicle resources, the method comprising: defining a geographical area as a work region (Abstract, Par. 68, geographical distribution of vehicle requests, Thus an area may be divided into geographic regions based on the temporal density of vehicle requests of different portions thereof, and each cluster may then be associated with a one of the regions)
storing, in a data structure, data relating to vehicle hire bookings beginning inside the work region, wherein the booking information for each booking includes a default delay time (Page 8, Par.23, data, each vehicle is an available vehicle request, Par. 43, 30 minute before pick up time[ default delay]);
applying a rule to determine that an additional delay condition or fully booked condition is satisfied within the work region (Par.71, determining when a cluster is considered to be complete, such that no further requests may be added to the cluster, by reference to one or more thresholds. The one or more thresholds may include a threshold in relation to a number of vehicle requests comprised by the cluster and/or a time related threshold, par.73).
and in response to positively determining, automatically introducing an additional delay or a fully booked setting, respectively, to at least some of the vehicle hire bookings inside the work region ( Par.68. regarding the definition of a geographical region based on one or more locations associated with a cluster are equally applicable to embodiments below in which a threshold used to assess complemented of the cluster is based upon a temporal distribution of requests in a geographic region based on one or more location associated the cluster, Par.70, “ complete” Par.71, , Par.73, if a threshold were set by reference only to a number of requests present in the cluster, then, for a cluster relating to a geographic region with relatively few vehicle requests per unit time, it would be necessary to wait much longer before a cluster could be considered complete, and Subjected to matching, than would be the case for a cluster relating to a busier geographic region, with relatively large numbers of vehicle requests per unit time. Conversely, if a threshold were set by reference only to an elapsed time since addition of a first request to a cluster, then, for a cluster in a geographic region with a low density of vehicle requests per unit time, matching would need to be carried out in relation to a cluster with relatively few vehicle requests in comparison to a cluster in a busier region. By determining completeness of a cluster by reference to either of a time related and number of request based threshold being met, a balance is met between these situations).

As per claim 2,
comparing the number of unallocated bookings beginning inside the work region that are due for allocation to a stored busy threshold; and designating the work region as a busy region if the number of unallocated bookings exceeds the busy threshold (Par.68, a threshold used to assess completeness [busy threshold] of the cluster [unallocated bookings] is based upon a temporal distribution of requests in a geographic region based on one or more locations associated with the cluster, Par.209, In general, it can be expected that the system will provide multiple Smaller clusters in a city centre type region i.e. a busier region that get deemed complete and ready for matching based on exceeding the max.Size threshold, par.74, The or each threshold used in determining when a cluster may be considered to be complete may be determined in any suitable manner. A time or number based threshold may be determined based upon a minimum requirement for responsiveness required. By choosing a relatively low number threshold, the system will be more responsive, i.e. matching will occur more quickly, when conditions are busier.).

As per claim 3, Konig teaches claim 2 as above. Konig further teaches:
comprising designating the busy work region as a hot spot region (Par.63, for a cluster associated with a relatively busy region, Par.68, “ high” temporal densities of requests, see also Par.209, Par. 74).

As per claim 6, Konig teaches claim 1 as above. Konig further teaches:
wherein determining that an additional delay rule or fully booked rule is satisfied comprises determining that the number of unallocated bookings that are due for allocation exceeds a threshold for introducing an additional delay or a threshold for introducing a fully booked setting (Par. 79, if both time and quantity of vehicle requests thresholds are used, the result will be that clusters will tend to be considered complete based upon meeting or exceeding the quantity based threshold in busier regions, e.g. city centres, while in quieter regions in the out skirts of the town clusters will tend to be considered complete based upon meeting or exceeding the time based threshold).

As per claim 8, Konig teaches claim 1 as above. Konig further teaches:
the additional delay for a booking comprises a multiple of the default delay time for the booking (Par.199, additional delay, infinite delay is introduced, See also Par.78, various latency to generate clusters) 

As per claim 9, Konig teaches claim 1 as above. Konig further teaches:
the additional delay comprises a predetermined time period, (Par.43, Where scheduled requests are involved, the method may comprise generating the one or more clusters, e.g. allocating such requests to a cluster based upon a time a predetermined amount in advance of the desired pick-up time, e.g. 30 minutes before pick up time).

As per claim 10, Konig teaches claim 1 as above. Konig further teaches:
transmitting a message to a customer making a subsequent booking beginning inside the work region of the additional delay or fully booked status ( Fig.17 # alert , par.4, confirmation)

As per claim 11,
the magnitude of the additional delay applied to a booking is dependent on the service group and/or booking type (Par. 86 for “immediate' type [booking type] requests, which, are typically those to which the clustering methods described herein may be applied. As discussed above, a scheduled request may be clustered a given time before a desired pick-up time specified, by which time it may be considered an immediate request).

As per claim 12, Konig teaches claim 1 as above. Konig further teaches:
a fully booked setting is applied exclusively to a booking having a priority setting below a priority threshold (Par.40, “immediate' fulfilment type requests, in which vehicle requests are made for a vehicle to be provided as soon as possible [ priority setting], Par.43, where scheduled requests are involved, the method may comprise generating the one or more clusters e.g. allocating such requests to a cluster based upon a time a predetermined amount in advance of the desired pick-up time [ priority threshold]).

As per claim 13, Konig teaches claim 1 as above. Konig further teaches:
comprising removing any additional delay or fully booked setting after a predetermined offset time has elapsed ( Par. 195 Maxlatency, the cluster will be more likely deemed complete on the basis of the time threshold being reached first).

As per claim 14, Konig teaches claim 1 as above. Konig further teaches:
defining a geographical area as a work region comprises forming a region group consisting of a plurality of geographical regions, (Par.68, Thus an area may be divided into geographic regions based on the temporal density of vehicle requests of different portions thereof, and each cluster may then be associated with a one of the regions, e.g. based upon a first request of the cluster being associated with a location e.g. pick-up location being within the region. The geographical regions may respectively encompass locations having similar temporal densities of vehicle requests or vehicles. Different geographical regions may be associated with “low” and “high” temporal densities of requests or drivers, or any number of intervening levels of temporal density).

As per claim 16, Konig teaches:
a non-transitory computer-readable storage medium having stored thereon computer-readable code, which, when executed by computing apparatus, causes the computing apparatus to manage a plurality of networked vehicle resources (Par.95, computer readable instruction, Par.96, non-transitory storage medium), Additionally, claim 16 recites similar limitations as independent claim 1, therefore its rejected over the same rationales

As per claim 17, Konig teaches:
Apparatus having at least one processor and at least one memory having computer-readable code stored thereon which when executed controls the at least one processor to manage a plurality of networked vehicle resources by performing (Par.143, memory resource #214). Additionally, claim 17 recites similar limitations as independent claim 1, therefore it’s rejected over the same rationales.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig et. al. (U.S. Pat. Pub. No. 2015/0339923) in view of Pinkus (U.S. Pat. Pub. No. 2013/0066688) in view of Murakami et al (US 6,317,720 B1)
As per claim 4, Konig teaches claim 2 as above. Konig futher teaches:
The busy threshold (Konig: Par.195, The first threshold (“maxSize') is in relation to a maximum number of requests that can be contained by the cluster i.e. a maximum size of the cluster) Konig does not teach but not a ratio of the number of currently active vehicles to a user inputted number. However, Murakami teaches a ratio of the number of currently active vehicles to number ( Col.15, lines 43-56, AS indicated in FIG. 13, the distribution coefficient is conspicuously minimal when the number of deployed vehicles is below a certain level [ number of deployed vehicles represents the number of currently active vehicle ] . Specifically, in areas where the number of deployed vehicles is less than 60 and where the SD ratio is between 1 and 1.5 or thereabout, the distribution coefficient reaches its minimum level. In areas where the number of deployed vehicles is 60 or higher, the distribution coefficient is not conspicuously minimal. That is, the distribution coefficient changes little with regard to SD ratio fluctuations. In other words, in areas where a large number of vehicles are deployed, establishing the SD time according to strict criteria does not necessarily yield expected good results because of the leeway provided by the sufficient number of vehicles. If a slightly insufficient number of vehicles are deployed to meet demands, Selecting a Suitable SD time makes it possible to construct an economical System with a low distribution coefficient) It would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date to incorporate Murakami’s ratio feature for the same reason it is useful in Murakami- namely, In areas where the number of deployed vehicles is less than 45, the average waiting time is at least 10 minutes because there are too few vehicles to meet demands (col.15, lines 63-67). Both Konig and Murakami deal with allocating vehicles to ride bookings and one skilled in the art would have recognized that using Murakami’ ration technique would improve the system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
Furthermore, Pinkus teaches user inputted number (Pinkus: Par.42. The aggregate severity level threshold may be set programmatically, through a configuration file, or through a user interface such as console or graphical user interface). It would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date to incorporate Pinkus’s user inputted number feature for the same reason it is useful in Pinkus- namely, so a business may be able to set risk level thresholds and/or driver input event severity levels so that it may provide safe, comfortable and convenient transportation options to its customers (Pinkus: Par.50, line 11-13). The claimed invention is merely a combination of old elements and .

Claim 5, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig et. al. (U.S. Pat. Pub. No. 2015/0339923) in view of Johnson (U.S. Pat.. No. US 9.426,638 B1).

As per claim 5, Konig teaches claim 1 as above, Konig further teaches:
the additional delay (Konig: Par.199, line 3), but not determining that a number of bookings having a ratio of a pickup countdown time to default delay time below a predetermined value exceeds a threshold for introducing an additional delay or a threshold for introducing a fully booked setting. However, this is taught by Johnson (Johnson: Col. 6 line 46-53, in one embodiment, disconnection of the peripheral device 36 from the personal emergency device 12 (either physically or otherwise) triggers a predetermined countdown time delay as in step 228 (see FIG. 10). If the user does not cancel the alert prior to expiration of the predetermined delay, an emergency alert is transmitted to emergency service personnel 17 and/or other predetermined third parties). It would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the predetermined countdown time delay feature for the same reasons it is useful in Johnson-namely, providing sufficient time for the user to cancel the alarm prior to signaling the emergency to third parties (Johnson: col.3, line 64-66). The claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As par claim 7, Konig and Johnson teaches claim 5 as above, Konig further teaches:
the threshold for introducing an additional delay or the threshold for introducing a fully booked setting is a preset multiple of the busy threshold ( Konig: Par.71, in accordance with the preferred embodiments of the invention, the method comprises determining when a cluster is considered to be complete, such that no further requests may be added to the cluster, by reference to one or more thresholds The one or more thresholds may include a threshold in relation to a number of vehicle requests comprised by the cluster and/or a time related threshold [preset]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig et. al. (U.S. 2015/0339923) in view of Cudak et all (U.S. No. 2015/0233719).

As per claim 15, Konig teaches claim 1 as above, Konig further teaches:
the fleet of vehicles, Konig does not teach one or more autonomous vehicles. However, Cudak teaches the autonomous vehicles (Cudak: abstract). It would have been obvious to one of the ordinary skill in the before the effective filing date to include the autonomous vehicle as one of the vehicle resources for the same reason it is useful in Cudak-namely, to facilitate ride sharing and other carpooling arrangements without requiring the primary user to always be present( Cudak; Par.19). Based upon the level of skill displayed in the references, the substitution of human drive vehicles with autonomous vehicles could be performed by routine engineering producing predictable results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628